                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI


UNITED STATES OF AMERICA,                         )
                                                  )
                       Plaintiff,                 )
                                                  )
v.                                                )   Case No. 99-03283-CV-S-MDH
                                                  )
RICHARD PERALES                                   )
                                                  )
                       Defendant.                 )


                                             ORDER

       Before the Court is Defendant Richard Perales’ pro se Motion to Be Unconditionally

Released or Released to a State Hospital. (Doc. 89). Defendant claims the Government “has

violated his civil and constitutional amendment rights by neglecting and failing to make every

reasonable effort to get the state to take over his treatment and care as directed by 18 U.S.C.

§ 4246(d) not once since being committed.” A Report and Recommendation (Doc. 91) has been

submitted by the Magistrate Judge, Judge Rush.

       Perales is in the custody of the BOP pursuant to a civil commitment under 18 U.S.C.

§ 4246. As a result, he is not authorized to personally file a motion to determine whether he should

be discharged. United States v. O’Laughlin, 934 F.3d 840, 841 (8th Cir. 2019) (Section 4247(h)

requires that “motions for release from civil commitment be filed by an attorney or legal guardian

for the committed person”), cert. denied, 140 S. Ct. 2535 (Mar. 23, 2020). And, Perales has an

attorney, who may file a motion requesting a discharge hearing, if appropriate.

       Furthermore, the Report and Recommendation notes that Perales’s conclusory assertions

are contradicted by the record in this matter. In each of the last five years, the Government has

filed reports indicating it has attempted to cause the State of Texas to assume responsibility for




         Case 6:99-cv-03283-MDH Document 94 Filed 01/06/21 Page 1 of 2
Perales’s custody, care and treatment as required by Section 4246(d), but the State of Texas has

refused to do so. See Annual Risk Assessment dated Nov. 19, 2019 (Doc. 87-1 at 21) (“[d]uring

the review period, Mr. Perales’s referral to the Interstate Compact Coordinator in Texas was

denied, meaning the state remained unwilling to accept responsibility for his custody, care, and

treatment”); Risk Assessment dated Oct. 11, 2018 (Doc. 71-1 at 15) (“[d]uring the review period,

Mr. Perales’s referral to the Interstate Compact Coordinator in Texas was denied, meaning the

state remained unwilling to accept responsibility for his custody, care, and treatment”); Risk

Assessment dated Nov. 16, 2017 (Doc. 66-1 at 14) (“[d]uring the review period, Mr. Perales’s

referral to the Interstate Compact Coordinator in Texas was denied, meaning the state remained

unwilling to accept responsibility for his custody, care, and treatment”); Annual Risk Assessment

dated Nov. 3, 2016 (Doc. 60-1 at 33) (“Mr. Perales was referred to the Interstate Compact

Coordinator and multiple nursing facilities in Texas; however, his applications for admission were

denied”); Annual Risk Assessment dated Dec. 17, 2015 (Doc. 59-1 at 31) (Perales “was referred

to the Interstate Compact Coordinator, the Texas Department of Criminal Justice Psychiatric Unit,

and numerous nursing care facilities in Texas; however, he was denied acceptance by each of these

placements”).

       It is recommended that this Motion be denied. The Report and Recommendation (Doc. 91)

is hereby adopted, and Defendant’s Motion to be Unconditionally Released or Released to a State

Hospital (Doc. 89) is DENIED.



IT IS SO ORDERED.

Dated: January 6, 2021                                       /s/ Douglas Harpool______
                                                            DOUGLAS HARPOOL
                                                            United States District Judge




         Case 6:99-cv-03283-MDH Document 94 Filed 01/06/21 Page 2 of 2
